Citation Nr: 1747057	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  06-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for duodenal ulcer disease prior to November 29, 1993.

2. Entitlement to a disability rating in excess of 40 percent for duodenal ulcer with truncal vagotomy and partial gastrectomy, from February 1, 1994 onward.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

In October 2010, the Veteran testified at a Travel Board hearing before a former Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In February 2011, the Board remanded the case for additional development.

In June 2012, the Board notified the Veteran that the Board no longer employed the VLJ whom conducted the October 2010 hearing and that he had the right to another Board hearing.  In August 2012 the Board remanded the matter as to afford the Veteran an opportunity for another hearing.

In January 2013, the Veteran testified at a videoconference hearing before another VLJ.  A transcript of that hearing is also associated with the Veteran's claims file.

In April 2013, the Board remanded the case for further development.  The matter has now returned to the Board for appellate review.

In May 2017 the Veteran was informed that the Board no longer employed the VLJ whom conducted the hearing in January 2013.  In June 2017 correspondence, the Veteran informed the Board that he did not want another hearing.
FINDINGS OF FACT

1. Prior to November 29, 1993, the symptoms of the Veteran's duodenal ulcer disease were best characterized as moderately severe.

2. Beginning February 1, 1994, the Veteran's duodenal ulcer with truncal vagotomy and partial gastrectomy has been best characterized as moderately severe; it has not been productive of sweating, circulatory disturbances after meals, hypoglycemia, malnutrition, periodic vomiting, recurrent hematemesis or melena, or anemia and weight loss productive of definite impairment of health. 

3. The evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for duodenal ulcer disease prior to November 29, 1993 have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 4.110, 4.114, Diagnostic Code 7305 (2017).  

2. The criteria for a disability rating in excess of 40 percent for duodenal ulcer with truncal vagotomy and partial gastrectomy, effective February 1, 1994, have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 4.110, 4.114, Diagnostic Codes 7305, 7308, 7348 (2017).  

3. The criteria for a TDIU have not been met. 38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Currently, the Veteran is in receipt of the following disability ratings for his duodenal ulcer condition: 40 percent prior to November 29, 1993; 100 percent from November 29, 1993 to January 31, 1994; and 40 percent from February 1, 1994 onward.  According to the most recent rating decision codesheet of record from January 2017, these ratings were assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305-7348.  Diagnostic Code 7305 is used to rate duodenal ulcers.  Comparatively, Diagnostic Code 7348 is used to rate residuals of a vagotomy with pyloroplasty or gastroenterostomy.

The Board finds that, prior to November 29, 1993, Diagnostic Code 7305 is the most appropriate diagnostic code to evaluate the Veteran's disability picture because as it directly applies to duodenal ulcer disease.  

On the other hand, for the time period beginning February 1, 1994, the Board will consider evaluating the Veteran's disability picture under both Diagnostic Code 7305 and Diagnostic Code 7308.  In doing so, the Board acknowledges that following the surgical procedure for which he was assigned a temporary 100 percent rating, the Veteran suffered from symptoms of dumping syndrome.  Note 1 to Diagnostic Code 7348 permits the application of either Diagnostic Code 7305 or 7308, depending on the symptoms present following a vagotomy.

Under Diagnostic Code 7305, a 60 percent rating is assigned for a severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is assigned for a moderately severe duodenal ulcer with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.

Comparatively, under Diagnostic Code 7308 for postgastrectomy symptoms, a 60 percent rating is assigned for severe symptoms, classified as nausea, sweating, circulatory disturbances after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  A 40 percent rating is assigned for moderate symptoms, with less frequent episodes of gastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.

In light of the above principles, the Board finds that, after reviewing the record, the Veteran's service-connected condition does not warrant the assignment of a rating higher than 40 percent either prior to November 29, 1993 or beginning February 1, 1994.  As such, the Board will deny the Veteran's claim.

Prior to November 29, 1993

For the time period prior to November 29, 1993, the Veteran was afforded one VA examination as to the nature and severity of his service-connected duodenal ulcer disease.  The May 1992 VA examination report notes a medical history of symptomatic duodenal ulcers with melena.  The Veteran complained of occasional epigastric burning on an empty stomach.  The examiner noted the following objective findings: no hepatosplenomegaly, normal peristalsis, normal stools, weight fluctuations from 165 pounds to 189 pounds, no anemia, no periodic vomiting, no recurrent hematemesis or melena.  The examiner provided a final diagnosis of chronic duodenal ulcer disease with active crater.

Separate from the May 1992 VA examination, the Veteran's VA treatment records dated prior to November 29, 1993 provide a view as to the nature and severity of the Veteran's service-connected duodenal ulcer disease.  Specifically, as documented in an August 1993 VA treatment record, the Veteran reported for treatment for abdominal pain.  Additionally, he reported the existence of black stools beginning 2 weeks prior, with occasional bloody diarrhea of 4 to 5 episodes.

Similarly, in an October 1993 VA treatment record, a clinician noted that the Veteran suffered from a recurrent bleeding duodenal ulcer.

When reviewing this evidence in its entirety, the Board finds that prior to November 29, 1993, the Veteran's duodenal ulcer disease did not warrant the assignment of a 60 percent disability rating pursuant to Diagnostic Code 7305.  Although the Veteran displayed abdominal pain and melena, he did not display periodic vomiting or anemia.  Additionally, although his weight fluctuated, it was not productive of definite impairment of health as the Veteran neither sought specific treatment nor was hospitalized for weight loss.  Accordingly, the Veteran's claim is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the Board finds that the preponderance of the evidence is against the assignment of a higher rating.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





Beginning February 1, 1994

In comparison to the time period prior to November 29, 1993, for the time period beginning February 1, 1994, the Veteran was afforded 5 VA examinations in regard to his duodenal ulcer with truncal vagotomy and partial gastrectomy.  During an August 1995 VA examination, the Veteran stated that he suffered from post-operative dumping syndrome.  The Veteran reported pains on the left side of his upper abdomen and stated that he had diarrhea after eating and drinking.  The Veteran said that he was told not to drink milk, that his appetite was fair, and that his body weight fluctuated.  The Veteran also reported that he had trouble with flatulence and that he had occasional dark stools.  The examiner commented that the Veteran's subjective complaints were in fact suggestive of dumping syndrome.

Next, during an October 1999 VA examination, the Veteran complained of persistent fullness in the abdomen, loss of appetite, and diarrhea at least 4 to 5 times per day.  Again, the Veteran reported that he was diagnosed with dumping syndrome.  The Veteran stated that he was unable to function normally because he had to use a bathroom almost every time after he ate or drank.  Additionally, the Veteran said that he had mild nausea without vomiting and had passed black-colored stools within the past 2 months.  The examiner diagnosed the Veteran with duodenal ulcer with vagotomy and partial gastrectomy with residual dumping syndrome causing persistent diarrhea.

During a September 2004 VA examination, the Veteran reported symptoms of nausea, diarrhea after eating, and abdominal pain.  The Veteran reported that he lost time from work 7 times a month due to these symptoms.  The examiner diagnosed the Veteran with dumping syndrome and status post duodenal ulcer with truncal vagotomy and partial gastrectomy.  Regarding the Veteran's dumping syndrome, the examiner commented that it caused significant anemia.  Additionally, the examiner stated that the Veteran's dumping syndrome did not cause malnutrition.

Comparatively, in a March 2011 VA Examination, the Veteran reported intermittent episodes of nausea daily, vomiting about twice a week, and emesis about 15 to 20 minutes after eating a couple of times a week.  The Veteran denied any hematemesis but noted dark black, sticky stools about once every few months.  Additionally, the Veteran reported intermittent episodes of epigastric and mid-abdominal pain daily and that he sweated because of the pain.  Further, the Veteran complained of gas and flatulence daily and reported liquid stools with fecal urgency about 10 to 15 minutes after each meal daily.  Lastly, the Veteran recounted a history of anemia, stated that his weight fluctuated frequently, and reported generalized weakness and intermittent episodes of dizziness.  The examiner then diagnosed the Veteran with duodenal ulcer with truncal vagotomy and partial gastrectomy.  

Lastly, during a July 2015 VA examination, the examiner noted that the Veteran's treatment plan included taking continuous medication for his diagnosis of vagotomy.  The examiner commented that the Veteran did not have any signs or symptoms due to any stomach or duodenum conditions and did not suffer from incapacitating episodes. 

Moving beyond the VA examinations of record, in a July 1994 VA treatment record, the Veteran reported weight loss and stated that after a meal, he developed severe diarrhea and then passed out.  The VA clinician noted that the Veteran had a medical history positive for dumping syndrome.

In a December 1995 VA treatment record, the Veteran reported symptoms of minimal dyspepsia and weight gain.  The Veteran stated that he had diarrhea and frequent stools but did not have any problems with abdominal pain, nausea, or vomiting.  The clinician assessed the Veteran with dumping syndrome as a result of the Veteran's surgery and commented that the majority of the Veteran's complaints were a result of this condition.

Comparatively, in a July 1998 VA treatment record, the Veteran complained of heartburn and having 4 to 5 bowel movements per day.  The clinician assessed the Veteran with dumping syndrome and commented that the Veteran was negative for melena. 

Contrastingly, a May 1999 VA treatment record noted that the Veteran called the facility complaining of passing 5 dark black stools within the past 24 hours.  The Veteran denied any abdominal pain, fever, dizziness, weakness, or rectal pain.  The Veteran stated that he was discharged from another medical facility 2 days prior following an episode of vomiting blood.  

In November 2003, during a review of the Veteran's systems, the Veteran denied nausea, vomiting, abdominal pain, diarrhea, constipation, melena, hematuria, and dysuria to a VA clinician.  However, a little over a year later in December 2004 VA treatment record, the Veteran reported that his stools occasionally had trace visible blood.  The Veteran further stated that he did not have melena.

Similar to the November 2003 VA treatment record, in July 2005 and January 2006 VA treatment records, the Veteran denied nausea, vomiting, abdominal pain, hematochezia, melena, or a change in bowel habits.  

Later, in June 2009, a VA clinician stated that the Veteran had iron deficiency anemia that was likely due to his procedure in 1993.  Similar opinions were produced by VA clinicians in VA treatment records dated May 2013 and April 2017. 

Lastly, in a March 2016 VA treatment record, the Veteran reported chronic nausea and loose stools.  However, he did not report any constipation or emesis.

In addition to the medical evidence of record, the Veteran provided testimony regarding his duodenal ulcer and dumping syndrome during Board hearings in October 2010 and January 2013.  During the October 2010 hearing, the Veteran stated that doctors diagnosed him with dumping syndrome and that he suffered from bouts of diarrhea immediately after consuming any food or drinks.  See Hearing Tr. at 4-6 (Oct. 29, 2010).  The Veteran testified that he was also diagnosed with anemia and that his dumping syndrome altered his lifestyle.  Id. at 6-7.  Specifically, he stated that he always had to be close to a restroom and that he had almost been arrested a few times for relieving himself outside.  Id.  Lastly, the Veteran testified that his weight fluctuated but that he had not noticed a tremendous amount of weight loss.  Id. at 15-16.

In comparison, during the January 2013 Board hearing, the Veteran stated that, about 2 to 3 hours after eating, he sweat profusely, developed anxiety, had tremors of the hands and legs, developed vertigo, became dizzy, saw silver spots, and passed out.  See Hearing Tr. at 3-4 (Jan. 17, 2013).  Additionally, the Veteran testified that he had diarrhea and seepage of the bowels.  Id. at 3-4, 7-8.  Although he did not wear pads or pull-ups, the Veteran stated that he kept extra clothing, water, and cleaning products in a cooler that he took with him any time he left his home.  Id. at 3-5.  Further, the Veteran testified that he was anemic, constantly tired, fatigued and restless.  Id. at 5.  Lastly, the Veteran stated that the condition affected his employment as he did not wish to be around other people because he was constantly worried about his odor.  Id. at 8-9.

From the disability picture created by the evidence recounted above, the Board finds that the Veteran's duodenal ulcer disease does not warrant the assignment of a disability rating higher than 40 percent for the time period beginning February 1, 1994.  Evaluating the Veteran's disability under Diagnostic Code 7308 for his dumping syndrome, the Veteran displayed nausea, diarrhea, weight fluctuations and anemia.  However, he did not display circulatory disturbances after meals, hypoglycemic symptoms, and malnutrition associated with weight loss.  The Board acknowledges that during the January 2013 hearing, the Veteran testified as to bouts of profuse sweating following meals.  However, the Veteran's testimony was supported by only one documented incident in July 1994 in the medical evidence of record.  Additionally, the Veteran's weight loss and persistent diarrhea are encapsulated by the rating criteria for a 40 percent rating under Diagnostic Code 7308.

In the alternative, evaluating the Veteran's disability under Diagnostic Code 7305 also does not warrant the assignment of a disability rating higher than 40 percent.  Specifically, while the Veteran displayed pain, he did not routinely display recurrent hematemesis or melena and periodic vomiting.  Additionally, the Veteran's weight fluctuation and anemia were not productive of definite impairment of health as the Veteran was not hospitalized for either medical issue.  The Board recognizes that while the evidence of record notes contains complaints of dark stools and an isolated report of vomiting blood, the Veteran's symptoms did not occur with sufficient frequency to be classified as recurrent.  Accordingly, the Veteran's claim will be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the Board finds that the preponderance of the evidence is against the assignment of a higher rating.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

TDIU

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Here, the Board finds that the Veteran is not entitled to a TDIU as he is currently gainfully employed in a security position.  Indeed, in an April 2017 VA treatment record, the Veteran stated that he was employed in a position where he worked an overnight shift.  Additionally, the Veteran described his full-time employment during the January 2013 Board hearing.  See Hearing Tr. at 4, 9-10 (Jan. 17, 2013).  As such, the claim will be denied.  See 38 C.F.R. § 4.16.


ORDER

A disability rating in excess of 40 percent for duodenal ulcer disease prior to November 29, 1993 is denied.

A disability rating in excess of 40 percent for duodenal ulcer with truncal vagotomy and partial gastrectomy, from February 1, 1994 onward is denied.

Entitlement to a TDIU is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


